Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 9 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Philadelphia 9 August 1822
				
				You seem by the facetious tone of your Letters when you honour me with any to imagine that I have a very high opinion of your conduct and the steadiness of your character and take wonderful pains to assure me that you are not exempt from human frailty—do not be uneasy on this score! In the first place you are my Son and have a little of the Mother in you. In the second your very demure people are always more or less suspicious and I have had some experience of your character which under a cold exterior contains some volcanic matter easily ignited—After this explanation you will find it necessary perhaps to allay fears of a contrary nature for there is always the most danger where extremes meet—I agree with you in opinion concerning the preface to Scotts last publication—These in most of his works contain the salt while the works themselves may be justly said to be highly spiced and sugared. This you will say smells of the Housewife and is quite a Cakely idea—But like my pound cake his ingredient are always excellently blended and moulded and this renders them so palatable for spite of reviewers Alsatias and many other objections such works will always be read with pleasure and anticipated with delight. Even in this work he appears unwilling to drop his spectres and Nigell when he sees his tapestry move to let in old Trapbois who comes to steal his papers and his first impression at sight of Hermione reminds one perpetually of his old superstitious fancies His characters are not highly finished pieces I grant but like Raphaels Etchings they produce a wonderful effect and we scarcely allow ourselves to wish them more wrought lest a particle of the bold outline should be obliteratedI am delighted to hear that your Grandfather is so well and wish sincerely I could pay my annual visit and by eking out conversation allow him more time to eat his scanty meal with comfort— Give my love to John and neither dread the advise or fear the expectations of a Mother who will never require more than you can perform—
				
					L C Adams
				
				
					PS. Your Uncle is doing well—Pray take care to avoid my Sins of Omission—According to rule you will here find the pith
				
			